Title: To George Washington from Henry Clinton, 29 November 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York Novr 29th 1780.
                        
                        In answer to your Letter of the 20th Inst., informing me that you are authorised to propose a meeting of
                            Commissioners for the purpose of effecting an exchange of all Continental prisoners of War now in my possession, and of
                            the Hostages given in Canada, as well as of all Officers on parole, and Officers Violators of parole, and Militia actually
                            taken in Arms and remaining prisoners of War, for an equal Number of the Convention Troops and others, prisoners in your
                            hands, rank for rank, and where similar ranks will not apply to pursue the Exchange on the footing of Composition
                            &c., I am to acquaint you that I have not the least objection to this proposition, and shall therefore appoint
                            Commissioners on my part to meet such as you may name for the purposes aforesaid; And I shall give to the Gentlemen I
                            propose to send on this business full powers to treat of all Matters respecting it, not only as it relates to the proposed
                            Exchanges, but upon the subject of an adjustment of the Accompts of the Troops of Convention; You are sensible, Sir, that
                            going into this matter will naturally draw along with it an adjustment, also, of all Accompts between the British and
                            American Armies from the Commencement of prisoners being made on both Sides to the present period, comprehending all the
                            different parts where American prisoners of War have been Stationed, as, in Canada, Nova Scotia, and so on to the more
                            Southern Provinces, and as this must take up a considerable time in adjusting, I would propose in the first instance to
                            extend the Exchange now going on, as settled by the Commissaries Loring & Skinner, to the American Officers
                            Prisoners of War remaining on Long Island, against a Division of the Troops of Convention.
                        Major General Phillips will explain this more fully to Messrs Irvine, Mathews & Ely, who will have my
                            permission to go out of New York upon a limited parole. The Meeting of the Commissioners as proposed will Operate, you
                            must be sensible, to a more extensive exchange of the Charles Town prisoners of War.
                        You will receive herewith a passport for the Sloop Carolina packet to proceed to Charles Town, with
                            provisions and Cloathing for the American prisoners at that place, and for the safe return of that Vessel to the port of
                            Philadelphia, agreable to the request contained in Your Letter of the 16th Instant; I cannot, however, consent to the
                            desire of Mrs Mathews and Miss Camber.
                        I am to remind You, Sir, of a request, made in my Letter of the 4th Instant, for a passport for a Flag of
                            Truce Vessel to carry Cloathing and other necessaries for the Troops of Convention in Virginia, not having as yet received
                            an Answer thereto.
                        I deferred taking notice of Your Letter respecting the exchange of Lieut. Morris for John Burke Esqr. of
                            Antigua, until I had an opportunity of seeing Captain Robinson; I am now to acquaint You that I have no objection to that
                            exchange taking place. I am, Sir, Your humble Servant
                        
                            H. Clinton
                        
                    